Matter of Levey (2017 NY Slip Op 08079)





Matter of Levey


2017 NY Slip Op 08079


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

[*1]In the Matter of RHONDA MARLENE LEVEY, an Attorney. 
(Attorney Registration No. 2394872)

Calendar Date: November 6, 2017

Before: McCarthy, J.P., Rose, Aarons, Rumsey and Pritzker, JJ.


Rhonda Marlene Levey, Framingham, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Rhonda Marlene Levey was admitted to practice by this Court in 1991 and lists a business address in Lexington, Massachusetts with the Office of Court Administration. Levey now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Levey is presently delinquent in her New York attorney registration requirements, having failed to timely register for the most recent biennial period (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Levey is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see alsoMatter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Turgeon, 148 AD3d 1458, 1459 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Levey must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
McCarthy, J.P., Rose, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Rhonda Marlene Levey's application for permission to resign is denied.